Plaintiffs brought this action to recover damages for the breach of an agreement for the conveyance of real property. At the close of the plaintiffs' case the court ordered a nonsuit, and from the judgment entered thereon the plaintiffs have appealed.
An agreement for the sale of real property must not only be in writing and subscribed by the party to be charged, but the writing must also contain such a description of the property agreed to be sold, either in terms or by reference, that it can be ascertained without resort to parol evidence. Parol evidence may be resorted to for the purpose of identifying the description contained in the writing with its location upon the ground, but not for the purpose of ascertaining and locating the land about which the parties negotiated and supplying a description thereof which they have omitted from *Page 106 
the writing. The agreement upon which the present action is based is in the following terms: —
"STENT, Nov. 20, 1898.
"Received of Wm. Craig and James Marlow the sum of $20.00, twenty dollars, in part payment for a strip of land in front of Golden Rule Store and Stent Market. The purchase price of said lot to be $150.00, one hundred and fifty dollars.
CHARLES ZELIAN."
The land was not inclosed or in any mode designated upon the ground. How far it is located from the Golden Rule Store, or the width of the "strip," or its length, is not given, and it must be held that there is no description of the land intended to be conveyed. This defect in the description is not aided by the fact that the parties consulted a map at the time of their negotiations, since the map is not referred to in the writing. Whatever aid to the description of the land might be given by the map, can be had only by parol evidence, and it is only by such evidence that it is shown that a map was referred to. Moreover, this map was not itself introduced in evidence. The statute of frauds was originally enacted "for the prevention of frauds and perjuries," and an agreement for the sale of land is required to be in writing in order that this purpose may be accomplished. The whole object of the statute would be frustrated if any substantive portion of the agreement could be established by parol evidence. A description of the land intended to be conveyed is one of the most essential parts of the agreement, and must be contained in the writing.
The judgment is affirmed.
Garoutte, J., and Van Dyke, J., concurred. *Page 107